                      UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF PENNSYLVANIA
_______________________________________

TEPONG LOR,                            :
                  Petitioner,          :
            v.                         :                          No. 2:17-cv-05532
                                       :
GEORGE WANGLEY, et al.,                :
                  Respondents.         :
_______________________________________

                                               ORDER

        AND NOW, this 19th day of April, 2019, upon consideration of the Report and
Recommendation issued by Magistrate Judge Jacob P. Hart on February 26, 2019, and in the
absence of objections, 1 IT IS HEREBY ORDERED THAT:
        1.      The Report and Recommendation, ECF No. 14, is ADOPTED;
        2.      The petition for writ of habeas corpus, ECF No. 1, is DENIED without
                prejudice;
        3.      There is no basis for the issuance of a certificate of appealability.
        4.      The case is CLOSED.

                                                         BY THE COURT:


                                                         /s/ Joseph F. Leeson, Jr.________
                                                         JOSEPH F. LEESON, JR.
                                                         United States District Judge

1
          When neither party objects to a magistrate judge’s report and recommendation, the district court
is not statutorily required to review the report, under de novo or any other standard. 28 U.S.C. §
636(b)(1)(C); Thomas v. Arn, 474 U.S. 140, 152 (1985). Nevertheless, the United States Court of
Appeals for the Third Circuit has held that it is better practice to afford some level of review to
dispositive legal issues raised by the report. Henderson v. Carlson, 812 F.2d 874, 878 (3d Cir. 1987),
writ denied 484 U.S. 837 (1987). “When no objections are filed, the district court need only review the
record for plain error or manifest injustice.” Harper v. Sullivan, No. 89-4272, 1991 U.S. Dist. LEXIS
2168, at *2 n.3 (E.D. Pa. Feb. 22, 1991). See also Hill v. Barnacle, No. 15-3815, 2016 U.S. App. LEXIS
12370, at *16-17 (3d Cir. 2016) (holding that even when objections are filed, district courts “are not
required to make any separate findings or conclusions when reviewing a Magistrate Judge’s
recommendation de novo under 28 U.S.C. § 636(b)”); Oldrati v. Apfel, 33 F. Supp. 2d 397, 399 (E.D. Pa.
1998) (explaining that in the absence of a timely objection, the court should review the magistrate judge’s
report and recommendation for clear error). The district court may accept, reject, or modify, in whole or
in part, the findings or recommendations made by the magistrate judge. 28 U.S.C. § 636(b)(1)(C).
